Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Claims 1-24 are pending. 

2. Applicant’s election without traverse of  Group I, claims 1-19  in the reply filed on 07/21/22 is acknowledged.


3. Claims  20-24 are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-19 read on a method to expand hematopoietic and progenitor cells are under consideration in the instant application.

4. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.  Claims  1-19  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200248143, US Patent Application 20150164952, US Patent 5906984 and List et al ( Leukemia, 1998, v.12 pages 1596-1602)



US Patent Application’143 teaches a method to expand hematopoietic and progenitor cells (HSPC) comprising culturing said cells in the presence of histone deacetylase inhibitor (HDAC inhibitor). US Patent Application’143 teaches that the presence of HDAC inhibitor promotes expansion of HSPC  ( see entire document, paragraphs 0020,0031, 0045 0121 in particular).

US Patent Application’952  teaches a method to expand hematopoietic and progenitor cells (HSPC) comprising culturing said cells in the presence of histone deacetylase inhibitor (HDAC inhibitor). US Patent Application’952 teaches that the presence of HDAC inhibitor is beneficial  for expansion of HSPC  ( see entire document, paragraphs 0009, 0012, 0039, 0054, in particular).

US Patent’984 teaches a method to expand hematopoietic and progenitor cells (HSPC) comprising culturing said cells in the presence aminothiol compound aminothiol. US Patent Application’143 teaches that aminothiol compound is WR1065. US Patent’984 teaches that the presence of amifostine in the culture medium support HSPC expansion ( see entire document, paragraphs  004 ,0011 in particular).

List et al., teach a method to expand hematopoietic and progenitor cells (HSPC) comprising culturing said cells in the presence aminothiol compound aminothiol. List et al., teach that the presence of amifostine in the culture medium support HSPC expansion ( see entire document, Abstract and Discussion in particular in particular).



All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

	
Thus it would have  been obvious  to one of the obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand HSPC in the culture medium comprising HDAC inhibitor and amifostine with a reasonable expectation of success because the prior art suggests each of these compound can be successfully use for expanding HSPC.

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 




Claims  8-19  are  included because it would be conventional and within the skill of the art to : (i) identify the source of obtaining HSPC   or  (ii)  determine an  optimal timing for expansion and optimal concentration for  HDAC inhibitor and aminothiol . Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

7. No claim is allowed.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644